Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-30-2003

Camiolo v. State Farm Cslty Co
Precedential or Non-Precedential: Precedential

Docket No. 02-1603




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Camiolo v. State Farm Cslty Co" (2003). 2003 Decisions. Paper 394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       PRECEDENTIAL

                                Filed June 30, 2003

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                  No. 02-1603


       PAUL CAMIOLO, INDIVIDUALLY AND
       AS ADMINISTRATOR OF THE ESTATE
      OF EDWARD P. CAMIOLO, DECEASED;
       PAUL CAMIOLO, INDIVIDUALLY AND
        AS EXECUTOR OF THE ESTATE OF
         ROSALIE CAMIOLO, DECEASED
                       v.
STATE FARM FIRE AND CASUALTY CO.; LEE AFFEL,
  Individually and as Agent, Servant, Workman or
   Employee of State Farm Fire and Casualty Co.;
  J. WHELAN, Individually and as Agent, Servant,
   Workman or Employee of State Farm Fire and
   Casualty Co.; KAREN RATCLIFFE, Individually
   and as Agent, Servant, Workman or Employee
        of State Farm Fire and Casualty Co.;
   C. CLARK, Individually and as Agent, Servant,
   Workman or Employee of State Farm Fire and
  Casualty Co.; DON HULLENBAUGH, Individually
  and as Agent, Servant, Workman or Employee of
  State Farm Fire and Casualty Co.; D. MURPHY,
    Individually and as Agent, Servant, Workman
    or Employee of State Farm Fire and Casualty
     Co.; A. BOWLES, Individually and as Agent,
       Servant, Workman or Employee of State
             Farm Fire and Casualty Co.;
           G. WILAND, Individually and as
   Agent, Servant, Workman or Employee of State
 Farm Fire and Casualty Co.; ALEX SUTHERLAND,
                           2


Individually and as Agent, Servant, Workman or Employee
      of State Farm Fire and Casualty Co.; STEVEN J.
 BENEDEK, Individually and as Agent, Servant, Workman
     or Employee of State Farm Fire and Casualty Co.;
    TOWNSHIP OF UPPER MORELAND; TOWNSHIP OF
 UPPER MORELAND POLICE DEPARTMENT; EDWARD O.
     STAUCH, JR., Individually and as Agent, Servant,
Workman or Employee of Upper Moreland Township Police
     Department and/or Township of Upper Moreland;
    ROBERT P. KERRIGAN, Individually and as Agent,
    Servant, Workman or Employee of Upper Moreland
  Township Police Department and/or Township of Upper
 Moreland; RICK TIDWELL, Individually and as an Agent,
    Servant, Workman or Employee of Upper Moreland
  Township Police Department and/or Township of Upper
    Moreland; TOWNSHIP OF UPPER MORELAND FIRE
  DEPARTMENT; THOMAS M. SULLIVAN, Individually and
 as Agent, Servant, Workman or Employee of Township of
Upper Moreland and/or Township of Upper Moreland Fire
    Department; TROOPER INVESTIGATIVE SERVICES;
GEORGE L. WERT, Individually and as an Agent, Servant,
  Workman or Employee of Trooper Investigative Services;
 PETER C. MINZOLLA, Individually and as Agent, Servant,
  Workman or Employee of Trooper Investigative Services;
    MICHAEL MATELESKA, Individually and as Agent,
  Servant, Workman or Employee of Trooper Investigative
Services; ROBERT H. JONES ASSOCIATES, INC.; WALTER
  KERR, Individually and as Agent, Servant, Workman or
        Employee of Robert H. Jones Associates, Inc.
          PAUL CAMIOLO, individually and as
        Administrator of the Estates of Edward
  P. Camiolo, Deceased and Rosalie Camiolo, Deceased,
                       Appellant

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
                 (D.C. No. 00-cv-3696)
    District Judge: The Honorable Harvey Bartle, III
                                  3



                      Argued: April 3, 2003
         Before: McKEE, SMITH, Circuit Judges, and
                 HOCHBERG, District Judge*

                     (Filed: June 30, 2003)
                         Joseph R. Viola, Esquire (argued)
                         Suite 702
                         1528 Walnut Street
                         Philadelphia, PA 19102
                            Attorney for Appellants
                         Joseph D. Mancano, Esquire
                         Britt, Hankins, Schaible & Moughan
                         Two Penn Center Plaza
                         Suite 515
                         Philadelphia, PA 19102
                            Attorney for Appellees State Farm
                            Fire & Casualty Company, Lee
                            Affel, J. Whelan, Karen Ratcliffe,
                            C. Clark, Don Hullenbaugh, D.
                            Murphy, A. Bowles, G. Wiland,
                            Alex Sutherland, and Steven J.
                            Benedek
                         Joseph J. Santarone, Jr., Esquire,
                          (argued)
                         Marshall, Dennehey, Warner,
                          Coleman & Goggin
                         One Montgomery Plaza
                         10th Floor
                         Norristown, PA 19401




* The Honorable Faith Hochberg, District Judge for the United States
District Court for the District of New Jersey, sitting by designation.
                                   4


                          Charles W. Craven, Esquire
                          Marshall, Dennehey, Warner,
                           Coleman & Goggin
                          21st Floor
                          1845 Walnut Street
                          16th Floor
                          Philadelphia, PA 19103
                             Attorneys for Appellees Township
                             of Upper Moreland, Upper
                             Moreland Police, Edward O.
                             Stauch, Jr., Robert P. Kerrigan,
                             Upper Moreland Fire, Thomas M.
                             Sullivan, Rick Tidwell
                          Carla P. Maresca, Esquire
                          Deasey, Mahoney & Bender
                          1800 John F. Kennedy Boulevard
                          Suite 1300
                          Philadelphia, PA 19103-2978
                             Attorney for Appellees Trooper
                             Investigative Services, George L.
                             Wert, Peter C. Minzolla, Michael
                             Mateleska,


                    OPINION OF THE COURT

SMITH, Circuit Judge:
  Paul Camiolo (“Camiolo”) was arrested for, inter alia, the
arson murder of his parents, Edward and Rosalie Camiolo,
and detained for approximately ten months. After the
charges were dismissed, Camiolo filed this action against
State Farm Fire and Casualty Co. (“State Farm”) and
numerous individuals who had been involved in the
investigation of the cause and origin of the fire.1 His

1. Paul Camiolo initiated this action on his own behalf and on behalf of
the estates of his parents, Edward and Rosalie Camiolo. The record
reveals that Camiolo made no distinction between his claims and the
claims of the two estates. Furthermore, he offered no proof in support of
the estates’ claims. For that reason, we discuss all the claims as one.
                                  5


complaint alleged claims under the Racketeer Influenced
and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962,
violations of his civil rights under 42 U.S.C. § 1983, and
various state law causes of action.
   At the conclusion of discovery, the District Court denied
a motion by Camiolo to compel production of transcripts of
testimony that the defendants had given before a state
grand jury. The District Court granted summary judgment
in favor of the defendants on all claims. Although we affirm
the District Court’s order denying the motion to compel
production of the grand jury testimony, we do so for
reasons other than those stated by the District Court. As
we explain below, the District Court should first have given
the Court of Common Pleas an opportunity to pass upon
the request for access to transcripts from a county
investigating grand jury convened under state law. We also
affirm the orders granting summary judgment for the
defendants on all of Camiolo’s federal and state law claims.
I.   Facts and Procedural History
  On September 30, 1996, the house where Camiolo
resided with his parents, Edward and Rosalie Camiolo, was
damaged by fire. According to Camiolo, the fire started in
the living room sofa on which his mother was sleeping.
Although Camiolo escaped from the house without injury,
his father died in the fire and his mother died several
months later as a result of the injuries she sustained
during the fire.
  State Farm insured the Camiolo residence against fire loss.2
An entry in State Farm’s claim activity log dated September
30 indicated that the cause of the fire “was due to careless
smoking” and that efforts would be made to obtain a copy
of the fire marshal’s report. Yet Upper Moreland Township
police and fire officials, who initiated an investigation,
suspected that Camiolo had, by incendiary means,
intentionally started the fire. That investigation eventually

2. The record does not include a copy of the insurance policy. A claim
committee report, however, indicates that Edward and Rosalie Camiolo
were the named insureds and that the limits of liability were $163,840
for the dwelling and $122,882 for the contents.
                               6


led to a request by the District Attorney of Montgomery
County that the Court of Common Pleas of that county
convene an investigating grand jury pursuant to
Pennsylvania’s Investigating Grand Jury Act. 42 Pa.C.S.A.
§§ 4541-4553. The District Attorney’s request was granted,
and a county investigating grand jury met to hear evidence
on ten separate occasions between August 13, 1998 and
January 14, 1999.
  State Farm had also initiated an investigation into the
cause and origin of the fire, hiring Walter Kerr, an employee
of Robert H. Jones Associates, Inc. to conduct an
investigation and submit a report. Kerr opined in March
1997 that the “fire was intentionally set and accelerated by
the use of gasoline.” Thereafter, State Farm refused to pay
Camiolo’s claim for losses caused by the fire. In response,
Camiolo filed suit in November 1997 in state court alleging
that State Farm had breached its contract of insurance.
State Farm subsequently removed the suit to the United
States District Court for the Eastern District of
Pennsylvania. See Paul Camiolo v. State Farm Fire &
Casualty Co., Civil Action No. 97-8057 (E.D. Pa.).
  In late September 1998, while the grand jury was still
conducting its investigation, State Farm initiated
discussions with Camiolo’s counsel which eventually led to
settlement of the initial civil suit seeking payment of the fire
loss claim. Camiolo signed a release on October 15, 1998 in
exchange for $240,000. The release provided, in relevant
part, as follows:
    The undersigned, PAUL CAMIOLO on his own behalf
    and as Administrator of the Estate of Edward Camiolo,
    Deceased, and Executor of the Estate of Rosalie
    Camiolo, Deceased (hereinafter referred to as
    Releasors) declares that, for and in consideration of
    TWO HUNDRED FORTY THOUSAND DOLLARS
    ($240,000) . . . does forever release, acquit and
    discharge STATE FARM FIRE & CASUALTY COMPANY,
    its . . . employees and agents . . . of and from any and
    all actions, causes of actions, claims, demands,
    damages resulting or to result from a fire which
    occurred on or about September 30, 1996 at 4130
    Hoffman Road, Hatboro, Pennsylvania, which became
                             7


    the subject of a property damage claim filed with State
    Farm . . . which claim is fully settled and satisfied by
    virtue of the above-mentioned sum paid.
      It is further understood and agreed that Releasors
    hereby discharge Releasees of and from any and all
    actions, causes of actions, claims, demands or
    damages, including claims for contractual and extra-
    contractual damages and claims for personal injury
    and emotional distress, and for any damages which
    may develop at some time in the future, and for any
    damages relating to the claims handling in connection
    with this matter, including bad faith, and for any and
    all unforeseen developments arising out of the incident
    referred to above, including any and all claims which
    were the subject matter of a lawsuit pending in the
    United States District Court, for the Eastern District of
    Pennsylvania, styled Paul Camiolo v. State Farm Fire &
    Casualty Co., Civil Action No. 97-8057 . . . .
      PAUL CAMIOLO hereby declares that the terms of
    this Release and Settlement Agreement have been
    completely read; and that said terms are fully
    understood and voluntarily accepted for the purpose of
    making a full and final compromise of any and all
    claims on account of the damages and losses
    mentioned above and further for the express purposes
    of precluding forever any further or additional suits by
    Releasors or any of them arising out of the aforesaid
    claims.
  When Camiolo executed the release, he knew that he was
the target of the investigation being pursued by the state
grand jury. In an affidavit submitted to the District Court
in support of his claims in this action, Camiolo
acknowledged that he had discussed with his attorney in
the insurance action that he might not “have the resources
necessary to defend” himself in a criminal prosecution. The
settlement Camiolo contemplated, however, would provide a
means “to start hiring experts to prove the fire . . . was
accidental in origin.”
  In mid January 1999, the county investigating grand jury
returned a presentment concluding that Camiolo was
                                  8


responsible for the arson-homicide of his parents.3 The
twenty-three page presentment described in detail the
responding police officer’s observations at the scene,
including her conversations with Camiolo and her discovery
of an unattended Rosalie Camiolo lying several feet from
the back door of the house. Five pages of the presentment
concerned Camiolo’s “Contradictory Versions of the Fire,”
discussing statements made by Camiolo about his
whereabouts at the time the fire was discovered, his
discovery of the fire, the cause of the fire, the alleged
attempts to fight the fire, and his escape from the house.
  Thirteen pages of the presentment discussed the forensic
evidence, including the laboratory testing of samples of
hardwood flooring and other debris which revealed the
presence of partially evaporated gasoline. This section also
identified several individuals who testified and the nature of
their testimony. The testimony described in the
presentment included not only that of professionals who
opined that the cause and origin of the fire was incendiary,
but also that of Agent Avato of the Bureau of Alcohol,
Tobacco and Firearms, who opined that the fire was
accidental.
   The presentment concluded that there was “probable
cause to believe that the fire at 4130 Hoffman Road was set
by Paul Camiolo through the use of one or more flammable
liquids which he poured in the family room of the house
and then ignited with an open flame.” The grand jury,
through     its  presentment,      recommended   that   the
Montgomery County District Attorney charge Camiolo with
various offenses, including the arson murder of his parents.
  On January 19, 1999, Judge Albert R. Subers, the
supervising judge of the grand jury,4 accepted the

3. In Pennsylvania, a presentment is a written document returned by an
investigating grand jury that, based on the evidence presented to it,
recommends that the individual under investigation be formally charged
with the commission of a particular criminal offense(s). See
Commonwealth v. Slick, 639 A.2d 482, 484 n.1, 486 (Pa. Super. Ct.
1994); 42 Pa.C.S.A. § 4551(a).
4. Pennsylvania’s Investigating Grand Jury Act defines the “supervising
judge” as the “common pleas judge designated by the president judge to
                                    9


presentment and referred the matter to the District
Attorney. After the District Attorney charged Camiolo with
several criminal offenses, he was arrested and detained
pending trial for approximately ten months.
   In early October 1999, John Lentini, an expert retained
by Camiolo, submitted a report to Camiolo’s counsel which
indicated, inter alia, that the laboratory samples of
hardwood flooring contained gasoline and lead. He
explained that lead was not a natural component of wood
finishing, but that it had been a natural component of
gasoline prior to the early 1980s. As a result, Lentini
opined that the gasoline in the samples was old and that it
had not been used to set the fire. After considering Lentini’s
report and confirming his methodology, and taking into
account the results of further tests on fabric similar to that
on furniture in the Camiolo house together with the fact
that State Farm had settled Camiolo’s insurance claim, the
District Attorney dismissed the charges against Camiolo.
Camiolo was released from custody in late October 1999.
  In July 2000, Camiolo filed the civil suit from which the
instant appeal arises, alleging RICO violations against State
Farm and several of its agents, several Upper Moreland
Township police and fire officials involved in the
investigation (collectively referred to hereafter as “Upper
Moreland Township defendants” or “municipal defendants”),
and Trooper Investigative Services and several of its agents
(collectively referred to as “TIS”), who also were involved in
preparing certain investigative reports.5 See 18 U.S.C.

supervise the activities of the county investigating grand jury[.]” 42
Pa.C.S.A. § 4542. Under the Pennsylvania Rules of Criminal Procedure,
the supervising judge administers oaths to the stenographer, the court
personnel, grand jurors and witnesses, Pa. R. Crim. P. 223, 224, 225,
227, administers a charge to the grand jury describing their duties, Pa.
R. Crim. P. 226, and also determines whether interpreters, security
officers or other persons may be present while the grand jury is in
session. Pa. R. Crim. P. 231. In addition, the supervising judge controls
all copies of the grand jury transcripts to maintain their confidentiality.
Pa. R. Crim. P. 229.
5. Camiolo also named Robert H. Jones Associates, Inc. and Walter Kerr
as defendants, presumably because Kerr had conducted an inspection of
the site of the fire. These defendants were never served and the District
Court dismissed Camiolo’s claims against them for lack of prosecution
on January 25, 2002. They are not parties to this appeal.
                                   10


§ 1962. The complaint further alleged a § 1983 claim that
these same defendants violated Camiolo’s constitutional
rights. See 42 U.S.C. § 1983. In addition, Camiolo alleged
that State Farm, together with several other defendants,
was liable for false arrest (Count III), false imprisonment
(Count IV), assault and battery (Count V), intentional
infliction of emotional distress (Count VI), negligent
infliction of emotional distress (Count VII), civil conspiracy
(Count VIII), bad faith (Count IX), violation of the Unfair
Trade Practices and Consumer Protection law (Count X),
and punitive damages (Count XI) under Pennsylvania law.
  By Memorandum and Order dated March 18, 2001, the
District Court granted summary judgment for State Farm
and its employees on all counts on the basis of the release
that Camiolo had executed in settling the underlying
breach of insurance contract claim. Shortly thereafter, the
District Court entered an order directing that discovery on
the remaining claims had to be completed by December 31,
2001.
  At some point during discovery, Camiolo requested that
the municipal defendants and TIS provide him with copies
of the transcripts of their grand jury testimony. The record
does not indicate whether this was an informal request or
a request under Federal Rule of Civil Procedure 34 for the
production of documents. In any event, purportedly lacking
copies of those transcripts, the municipal defendants and
TIS were unable to comply with the request.
   Thereafter, the District Court suggested that Camiolo’s
counsel contact the District Attorney of Montgomery
County to obtain the transcripts. Camiolo’s counsel
followed this suggestion and by letter dated November 27,
2001 inquired whether the District Attorney would object to
the issuance of a subpoena for the grand jury testimony. In
response, the District Attorney advised Camiolo that
Pennsylvania Rule of Civil Procedure 230 governed whether
he could disclose the transcripts at issue.6 The District

6. Rule 230 provides for the disclosure of testimony before an
investigating grand jury to the attorney for the Commonwealth “for use
in the performance of official duties.” Pa. R. Crim. P. 230(A). Subsection
                                   11


Attorney informed Camiolo that, in light of that rule, and
“contrary to my initial inclination, I conclude that
Pennsylvania Law prohibits me from disclosing grand jury
transcripts as part of a civil case.”
  When the District Attorney refused to voluntarily produce
the investigating grand jury transcripts, Camiolo applied to
the District Court, a week before the close of discovery, to
compel their production, asserting that “at least one of the
defendants has raised the Grand Jury Indictment as a
defense.” Camiolo asserted that “[p]ermitting the disclosure
would insure consistent and complete testimony by the
witnesses since, the Grand Jury testimony was given in
1998, three years ago.” In addition, he argued that
“disclosure . . . far out weighs any continued [n]eed of
secrecy given the age of the Grand Jury.” Disclosure was
necessary, in Camiolo’s view, because he believed that the
transcripts would “show that the Grand Jury indictment
was obtained through fraud or other undue influences at
work.” Camiolo argued that “[a]s a result of this matter
being placed in the Federal Court, the State Court
overseeing the Grand Jury investigation is no longer the
guardian of the Grand Jury transcripts.”
  The Upper Moreland defendants opposed Camiolo’s
request. Their counsel acknowledged in their response to
the motion that he had been granted access to the entire
investigative file of the Montgomery County Detective’s
Office, which contained some grand jury transcripts.
However, he averred that he had not made copies of any of
these transcripts, that he had no intent to use any of the
grand jury transcripts, and that he intended to use only the
presentment, which was a matter of public record, in

(B) allows disclosure to the defendant in a criminal case of (1) his own
testimony; (2) the testimony of a witness, but only “after the direct
testimony of that witness at trial”; and (3) of any exculpatory testimony
or exhibits “[u]pon appropriate motion.” Pa. R. Crim. P. 230(B).
Subsection (C) provides that the court, upon motion and after a hearing,
“may order that a transcript of testimony before an investigating grand
jury, or physical evidence . . . may be released to another investigative
agency, under such other conditions as the court may impose.” Pa. R.
Crim. P. 230(C).
                                    12


defending his clients.7 On January 4, 2002, the District
Court denied Camiolo’s motion without prejudice.
  On January 7, Camiolo again moved to compel
production of the county investigating grand jury
testimony, filing a motion identical to the one that had been
denied. This time, the District Attorney responded to
Camiolo’s motion by asserting that the supervising judge of
the state grand jury was the custodian of the grand jury
records. He averred that “neither law nor public policy
permits the production of testimony from this case and [I]
will contest the right of the parties to obtain grand jury
transcripts.” Camiolo then had a letter hand delivered to
the chambers of the supervising judge, enclosing a courtesy
copy of Camiolo’s federal court motion to compel
production and requesting a reply.
  Following a telephone conference with counsel and the
District Attorney on January 22, 2002, the District Court
directed the District Attorney to produce the grand jury
testimony for “in camera review[.]” The following day, the
District Attorney again advised the District Judge that he
was “not permitted to hand over the testimony for two
distinct reasons,” citing (1) Pennsylvania Rule of Criminal
Procedure 229,8 which establishes that the supervising
judge of the grand jury controls all transcripts; and (2)
Pennsylvania Rule of Criminal Procedure 230, which
governs the disclosure of grand jury testimony. The District
Attorney asserted that the “court’s order would require [that
he] violate the law of the Commonwealth of Pennsylvania.”
  Within hours of receiving the District Attorney’s response,
the District Court vacated its January 22 order, entering a

7. At oral argument, counsel for the Upper Moreland Township
defendants explained that although he was personally granted access to
the file room that contained the grand jury transcripts, he did not in fact
review any of the transcripts.
8. Rule 229 provides, in relevant part, that “[e]xcept as otherwise set
forth in these rules, the court shall control the original and all copies of
the transcript and shall maintain their secrecy.” Pa. R. Crim. P. 229. The
comment to that rule specifies that “[r]eference to the court in this rule
and in Rule 230 is intended to be to the supervising judge of the grand
jury.”
                             13


new order directing the District Attorney to produce the
transcripts “for in camera review[,]” and declaring that
“[p]roduction of the grand jury testimony shall not be
deemed a waiver of the right of the District Attorney later to
challenge the court’s authority to issue this Order.” The
District Attorney complied with the new order, delivering
the transcripts to the District Court. After reviewing the
transcripts in camera, the District Judge denied Camiolo’s
motion to compel disclosure “on the ground that the
testimony does not rebut or in any way undermine the
prima facie evidence of probable cause set forth in the
Grand Jury Presentment.”
  Thereafter, in a Memorandum dated February 1, 2002,
the District Court granted summary judgment for the
remaining defendants on the RICO and § 1983 claims. In
the absence of a federal cause of action, the District Court
declined to exercise supplemental jurisdiction over
Camiolo’s state law claims.
  This timely appeal followed. On appeal, Camiolo
challenges the propriety of the District Court’s February 1,
2002 order denying his motion to compel disclosure of the
grand jury testimony. He also asserts that the District
Court erred in granting summary judgment for the
defendants on his RICO and § 1983 claims.
II.   Jurisdiction and Standard of Review
   The District Court had jurisdiction under 28 U.S.C.
§ 1331. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We exercise plenary review over the District Court’s grant of
a motion for summary judgment and we apply the same
standard employed by the District Court under Fed. R. Civ.
P. 56(c). See Northview Motors, Inc. v. Chrysler Motors Corp.,
227 F.3d 78, 87-88 (3d Cir. 2000). Accordingly, the District
Court’s grant of summary judgment in favor of the
defendants will be affirmed if it appears that “there is no
genuine issue as to any material fact and that [they are]
entitled to a judgment as a matter of law.” Fed. R. Civ. P.
56(c).
  “We apply the abuse of discretion standard when
reviewing orders regarding the scope and conduct of
discovery,” including whether to affirm the denial of a
                                14


motion to compel discovery. Petrucelli v. Bohringer and
Ratzinger, 46 F.3d 1298, 1310 (3d Cir. 1995) (quoting
Beard v. Braunstein, 914 F.2d 434, 447 (3d Cir.1990)). We
also review whether the District Court should have
abstained from reaching the merits of the grand jury
disclosure question, absent an attempt by Camiolo to first
obtain access to the grand jury transcripts from the state
court. This was a legal determination over which we
exercise plenary review. Olde Discount Corp. v. Tupman, 1
F.3d 202, 206 (3d Cir. 1993); see also Gwynedd Properties,
Inc. v. Lower Gwynedd Township, 970 F.2d 1195, 1199 (3d
Cir. 1992).
III.   Access to the Transcripts from the County Investigating
       Grand Jury
  In Younger v. Harris, 401 U.S. 37, 44 (1971), the
Supreme Court of the United States articulated some of the
principles and policies that underlie the “notion of ‘comity’ ”
that exists between our national and state governments.
This
       notion of “comity” . . . is [ ] a proper respect for state
       functions, a recognition of the fact that the entire
       country is made up of a Union of separate state
       governments, and a continuance of the belief that the
       National Government will fare best if the States and
       their institutions are left free to perform their separate
       functions in their separate ways. This, perhaps for lack
       of a better and clearer way to describe it, is referred to
       by many as “our Federalism,” and one familiar with the
       profound      debates    that    ushered    our    Federal
       Constitution into existence is bound to respect those
       who remain loyal to the ideals and dreams of “Our
       Federalism.” . . . What the concept does represent is a
       system in which there is sensitivity to the legitimate
       interests of both State and National Governments, and
       in which the National Government, anxious though it
       may be to vindicate and protect federal rights and
       federal interests, always endeavors to do so in ways
       that will not unduly interfere with the legitimate
       activities of the States.
Id. at 44-45.
                              15


  The Supreme Court has stated that these “elementary
principles of federalism and comity” are “embodied in the
full faith and credit statute, 28 U.S.C. § 1738.” Growe v.
Emison, 507 U.S. 25, 35-36 (1993); see also Parsons Steel,
Inc. v. First Alabama Bank, 474 U.S. 518, 523 (1986). It is,
of course, a longstanding principle of Constitutional
jurisprudence that because a “statute is a ‘public act,’ faith
and credit must be given to its provisions[.]” John Hancock
Mut. Life Ins. Co. v. Yates, 299 U.S. 178, 183 (1936)
(Brandeis, J.). Thus, so as “not [to] unduly interfere with
the legitimate activities of the States,” Younger, 401 U.S. at
45, and to enforce the protections intended to States by the
Full Faith and Credit Clause of the Constitution, see
Hughes v. Fetter, 341 U.S. 609, 613 n.16 (1951), Congress
has further directed that:
    The Acts of the legislature of any State, Territory, or
    Possession of the United States . . . shall have the
    same full faith and credit in every court within the
    United States and its Territories and Possessions as
    they have by law or usage in the courts of such State,
    Territory or Possession from which they are taken.
28 U.S.C. § 1738. The Full Faith and Credit Act therefore
provides that, to the extent that the Acts of State
legislatures do not conflict with the federal Constitution,
statutes, and regulations and, thus, run afoul of the
Supremacy Clause, U.S. Const., Art. VI, cl. 2, the federal
courts are obliged to afford the “Acts of state legislatures”
the same respect that the States’ own courts would grant
those statutes. McDonald v. City of West Branch, Michigan,
466 U.S. 284, 288 n.7 (1984); cf. Growe, 507 U.S. at 36
(“28 U.S.C. § 1738[ ] obligated the federal court to give that
judgment legal effect” and the district court erred in
concluding that a state redistricting plan “violated § 2 of the
Voting Rights Act”).
  In Pennsylvania, as in the federal system, “[g]rand jury
proceedings have traditionally been conducted in secrecy.”
In re Investigating Grand Jury of Philadelphia County, 437
A.2d 1128, 1130 (Pa. 1981). Through the enactment of the
Investigating Grand Jury Act, see 42 Pa.C.S.A. §§ 4541-
4553, Pennsylvania’s legislature has endeavored to ensure
the secrecy of the grand jury proceedings conducted in that
                             16


state by limiting access to the transcripts of these
proceedings.
    [S]ecrecy, which is indispensable to the effective
    functioning of a grand jury investigation, is designed
    “ ‘(1) To prevent the escape of those whose indictment
    may be contemplated; (2) to insure the utmost freedom
    to the grand jury in its deliberations, and to prevent
    persons subject to indictment or their friends from
    importuning the grand jurors; (3) to prevent
    subornation of perjury or tampering with the witnesses
    who may testify before [the] grand jury and later
    appear at the trial of those indicted by it; (4) to
    encourage free and untrammeled disclosures by
    persons who have information with respect to the
    commission of crimes; (5) to protect [an] innocent
    accused who is exonerated from disclosure of the fact
    that he has been under investigation, and from the
    expense of standing trial where there was no
    probability of guilt.’ ”
In re Investigating Grand Jury, 437 A.2d at 1130 (quoting
United States v. Procter & Gamble Co., 356 U.S. 677, 681
n.6 (1958) (quoting with approval United States v. Rose,
215 F.2d 617, 628-29 (3d Cir. 1954))).
  Section 4549 of the Investigating Grand Jury Act limits
the circumstances under which matters occurring before an
investigating grand jury may be disclosed, providing that:
    [d]isclosure of matters occurring before the grand jury
    other than its deliberations and the vote of any juror
    may be made to the attorneys for the Commonwealth
    for use in the performance of their duties. The
    attorneys for the Commonwealth may with the approval
    of the supervising judge disclose matters occurring
    before the investigating grand jury including
    transcripts of testimony to local, State, other state or
    Federal law enforcement or investigating agencies to
    assist them in investigating crimes under investigative
    jurisdiction. Otherwise, [a participant] . . . may disclose
    matters occurring before the grand jury only when so
    directed by the court. All such persons shall be sworn
    to secrecy, and shall be in contempt of court if they
                              17


    reveal any information which they are sworn to keep
    secret.
42    Pa.C.S.A.    § 4549(b)    (emphasis    added).   Under
Pennsylvania Rule of Criminal Procedure 229, the
supervising judge of the grand jury “shall control the
original and all copies of the transcripts and shall maintain
their secrecy.” Pa. R. Crim. P. 229. While Rule 230 provides
for disclosure to the Commonwealth’s attorneys and, to a
limited extent, the defendant in a criminal case, subsection
(C) allows the supervising judge to grant “Other
Disclosures” to “another investigative agency” only “upon
appropriate motion, and after a hearing into relevancy[.]”
Pa. R. Crim. P. 230(C).
   As is evident from these provisions, Pennsylvania’s grand
jury process is “strictly regulated,” Commonwealth v.
McCloskey, 277 A.2d 764, 775 (Pa. 1971), and the
supervising judge has a singular role in maintaining the
confidentiality of grand jury proceedings. Indeed,
Pennsylvania’s Supreme Court has declared that “an
investigating grand jury is an arm of the court . . . [and] is
judicially supervised from its inception contrary to the
practice in most jurisdictions[.]” Id. Thus, subject to certain
limited exceptions which are not applicable here, matters
occurring before a county investigating grand jury may not
be disclosed in the absence of an order from that grand
jury’s supervising judge. Pennsylvania’s courts have barred
attempts to utilize grand jury materials in civil contexts
outside of the criminal investigative purposes for which the
grand jury was empaneled. In re Investigating Grand Jury,
437 A.2d at 1128 (concluding that Court of Common Pleas
had erred in granting full disclosure of grand jury
transcripts and evidence to Philadelphia law department in
order to aid in a civil investigation); In re November 1975
Special Investigating Grand Jury, 445 A.2d 1260 (Pa. Super.
Ct. 1982) (rejecting political candidate’s attempt to obtain
grand jury testimony of his opponent); cf. 28 U.S.C. § 1738
(requiring “every court” to afford “the same full faith and
credit” as “the Courts of such State . . . from which they are
taken”). Before a supervising judge may grant or deny any
request for disclosure of certain matters occurring before a
county investigating grand jury as required by § 4549(b) of
                             18


the Act, that judge must be formally presented with an
“appropriate motion” to permit such a determination, and
may require “a hearing into relevancy.” Pa. R. Crim. P.
230(C).
  Camiolo contends that he complied with these
requirements by hand-delivering a letter to Judge Subers’s
chambers, which included a copy of the motion he filed in
federal court, and indicating that the federal District Judge
would like a reply within seven business days. Nonetheless,
Camiolo never presented an “appropriate motion” to Judge
Subers. Pa. R. Crim. P. 230(C). As we read Pennsylvania
law, Camiolo’s courtesy copy of his federal motion did not
sufficiently present the matter to Judge Subers for his
review and determination. Indeed, in the absence of a
motion filed with the state court, there was no reason for
Judge Subers to weigh in on whether access should be
granted to the transcripts from the county investigating
grand jury. In light of the secrecy afforded grand jury
matters in Pennsylvania and the respect owed by federal
courts to Pennsylvania law, it was not unreasonable for
Judge Subers to presume that the District Judge would
refrain from ruling on the accessibility of the transcripts
until Camiolo formally petitioned the state court for
disclosure. Camiolo failed to do so.
   In the absence of a ruling from the supervising judge
either granting or denying access to the state grand jury
materials, the question before us is whether the District
Court should have proceeded to rule on Camiolo’s motion
seeking to compel the production of state grand jury
testimony. We conclude that it should not have. At a
minimum, and out of the respect and deference owed the
state court, the District Court should have abstained from
addressing Camiolo’s motion. See, e.g., Younger, 401 U.S.
at 41. Principles of comity and federalism demand that a
district court presented with a request to compel the
disclosure of any matter occurring before a Pennsylvania
investigating grand jury should direct the party to first
formally petition the judicial officer who possesses the
supervisory authority to grant or deny such access.
Accordingly, a party seeking such state grand jury
testimony should first present his request to the
appropriate state judicial officer.
                                   19


  This approach has been endorsed by other courts. In
Socialist Workers Party v. Grubisic, 619 F.2d 641 (7th Cir.
1980), the Seventh Circuit considered an appeal by the
state’s attorney of a district court order requiring that he
produce transcripts from a Cook County grand jury. That
court held that “notions of comity between the state and
federal courts require that the plaintiffs first seek
disclosure in the state court with the supervisory powers
over the grand jury.” Id. at 643. The Grubisic Court
explained that
     comity dictates that the federal courts defer action on
     any disclosure requests until the party seeking
     disclosure shows that the state supervisory court has
     considered his request and has ruled on the continuing
     need for secrecy. Otherwise the potential threat of
     disclosure orders in subsequent federal civil litigation
     would seriously weaken the state court’s control over
     the secrecy of this essential component of its criminal
     justice system.
Id. at 644.
  Similarly, in American Tank Transport, Inc. v. First
People’s Cmty. Fed. Credit Union, No. 95-1303, 86 F.3d
1148 (Table), 1996 WL 265993 (4th Cir. May 20, 1996) (per
curiam), the Fourth Circuit relied on principles of comity in
determining that the district court had not erred by
refusing to consider transcripts of witness testimony taken
before a state grand jury presented as evidence in
opposition to a summary judgment motion. The American
Tank Court recognized that although the grand jury matter
had been released to the appellant by the state court, that
court had determined, after receiving a motion for
reconsideration during the pendency of the federal action,
that the “transcripts were in fact improperly released[.]” Id.
*3 n.2. To remedy that error, the state court recalled the
material then before the district court and prohibited any
further disclosure. Id. at *3, n.2.9 Thereafter, the district

9. Because the grand jury materials were not properly before the district
court, the Fourth Circuit declined to consider them in resolving the
appeal. Id. Similarly, we declined Camiolo’s request to make the
testimony from the county investigating grand jury part of the record for
our review.
                              20


court concluded that no further discovery was necessary
and disposed of the summary judgment motion without
considering the grand jury transcripts. After reviewing its
own caselaw and that of other courts, the American Tank
court concluded that
    it was proper . . . for the district court to have
    acknowledged and honored the state court’s ruling
    recalling the grand jury materials. First, the state court
    ruled upon the application of its own criminal rules
    governing the release of grand jury materials. Federal
    courts have indicated that state court rulings on their
    own procedural matters are due a significant amount
    of deference. . . .
    Additionally, by asking the district court to ignore the
    state court’s recall order, ATT essentially asked the
    district court to act as a state appellate court and
    overturn the state courts [sic] ruling. . . . In this case,
    if the district court had considered the grand jury
    materials after the recall order, it would have
    impermissibly intruded into the province of the state
    appellate courts to review questions concerning state
    procedural matters. . . .
    Accordingly, we find that, on the facts of this case, the
    district court’s decision to respect the state court’s
    recall order and thereby exclude the grand jury
    transcripts from the consideration of the evidence upon
    the summary judgment motion was in accordance with
    our basic principles of comity and federalism.
American Tank, 1996 WL 265993, *7; see also United States
v. Silva, 745 F.2d 840, 845 (4th Cir. 1984) (finding that
district court did not err in refusing to grant defendant
access to transcripts from on-going state grand jury and
citing as authority, inter alia, principles of comity); Brunson
v. City of Dayton, 163 F.Supp.2d 919, 923 (S.D. Ohio 2001)
(granting motion to quash subpoena seeking the production
of state grand jury matter because of plaintiff ’s failure to
first seek an order from the state court supervising the
grand jury); Puricelli v. Borough of Morrisville, 136 F.R.D.
393 (E.D. Pa. 1991) (court refrained from ordering
disclosure of state grand jury transcripts because of comity
                              21


consideration and directed parties to jointly petition
supervising judge for release of materials). Cf. United States
ex rel. Woodard v. Tynan, 776 F.2d 250, 252 (10th Cir.
1985) (en banc) (instructing defendants, whose business
records had been unconstitutionally seized and sealed by
an order of the state court, to petition the state court for
the return of those business records so the plaintiff could
present its federal case, thereby avoiding “having to decide
the Supremacy and Full Faith and Credit Clause
constitutional questions”).
  The approach utilized by the Seventh and Fourth
Circuits, and generally adopted herein, is fully consistent
with the one directed by the Supreme Court in Douglas Oil
v. Petrol Stops Northwest, 441 U.S. 221, 227-228 (1979),
concerning the disclosure of federal grand jury testimony
under Federal Rule of Criminal Procedure 6(e). Douglas Oil
calls for a collaboration between a federal district court
supervising a grand jury investigation and any district
court presiding over discovery in a collateral civil
proceeding seeking access to that testimony. 441 U.S. at
227-228. The Supreme Court recommends that, “in
general, requests for disclosure of [federal] grand jury
transcripts should be directed to the court that supervised
the grand jury’s activities[,]” even if that grand jury session
had concluded. Id. at 226.
   We need not address whether, pursuant to the Full Faith
and Credit Act, 28 U.S.C. § 1738, a party complying with
the procedure outlined herein is then fully bound by the
state court’s decision, or if a district court might yet be
entitled to order the disclosure of state grand jury materials
in the event that a state supervising judge refused a federal
plaintiff ’s request for access to such records. Federal law
is, of course, supreme; “[t]o [ ] federal statute and policy,
conflicting state law and policy must yield. Constitution,
Art. VI, cl. 2.” Liner v. Jafco, Inc., 375 U.S. 301, 309 (1964).
Nonetheless, this record does not require us to reach such
a question. Thus, our holding is limited to requiring that a
district judge confronted with a request to compel
disclosure of matters occurring before a state grand jury
should, absent “extraordinary circumstances . . . [or] [o]ther
unusual circumstances calling for federal intervention,” see
                                    22


Younger, 401 U.S. 53-54, abstain from interfering with that
state judicial process. In such a case, the district court
should direct the requesting party to first apply pursuant to
applicable state statutes or procedural rules to the
appropriate state judicial officer.10
  In sum, Pennsylvania law generally governs the
procedures for obtaining disclosure of the material sought
here, and that law requires that a party seeking disclosure
must petition the state supervising judge for their release.
Because Camiolo never presented a motion to request
disclosure of the state grand jury materials to Judge
Subers, the District Court should have, at a minimum,
abstained from ruling on the motion seeking to compel
production of the state grand jury material until Camiolo
complied with the dictates of Pennsylvania law. The District
Court therefore also erred in compelling the District
Attorney to produce the grand jury transcripts for its own
in camera review, and in considering whether the
production of those documents was justified.

10. Because notions of comity and federalism may continue to impact
whether a district court may ultimately intrude into this sacrosanct area
of state criminal law, see Younger, 401 U.S. at 53-54, we do not embrace
the dicta in Grubisic which suggested that, if a party’s request for
disclosure of state grand jury material has been rejected by the
supervising state court judge, the District Court presented with a motion
to compel disclosure of state grand jury materials merely need consider
the applicability of Fed. R. Crim. P. 6(e). See 619 F.2d at 644-45 (citing
Douglas Oil, 441 U.S. at 227-28). First, such a process would seemingly
reduce the state court’s purported decision to a mere formality, and
therefore not really give a state’s strong interest in secrecy, as
determined by its judicial officer, the deference and consideration that
comity and federalism demand. Furthermore, it is unclear why Rule 6(e),
which only governs federal grand juries, provides a basis for disregarding
the states’ rules, policies, and determinations on the need for secrecy in
their own grand jury proceedings. Federal courts generally owe state
laws and judicial determinations “full faith and credit.” 28 U.S.C. § 1738.
Finally, we are mindful of the Rooker-Feldman doctrine, which precludes
lower federal court jurisdiction over matters litigated in state court or
“inextricably intertwined” with a state adjudication. Rooker v. Fidelity
Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983); see also Desi’s Pizza, Inc. v. City of
Wilkes-Barre, 321 F.3d 411 (3d Cir. 2003).
                                    23


  Nonetheless, we conclude that remand to the District
Court so it may consider whether to afford Camiolo
additional time to formally present the state court with a
specific request for the materials he sought is not
warranted.11 As we observed in Petrucelli v. Bohringer and
Ratzinger, 46 F.3d at 1310, before a party may succeed on
a motion to compel discovery, that party “must first prove
that it sought discovery” in the manner required by the
rules of procedure. Even assuming, arguendo, that there
had been no concern raised about the secrecy of the grand
jury transcripts, Camiolo failed to satisfy the basic
prerequisites for compelling discovery. The record indicates
that Camiolo never subpoenaed the District Attorney, but
proceeded directly to a motion to compel. While Camiolo
made an informal request, our prior decisions indicate that
such requests will not warrant the reversal of an order
denying a motion to compel where the alleged prejudice is
due to the movant’s failure to comply with the rules. See
Petrucelli, 46 F.3d at 1310-1311. Here, even after the
District Attorney informed Camiolo of the dictates of
Pennsylvania law, Camiolo failed to file a motion for
disclosure with the supervising judge. Instead, he sought to
short-circuit Pennsylvania’s carefully considered scheme by
appealing directly to the District Court, treating the

11. Because remand is not warranted, the District Court need not
exercise its discretion by ruling upon a request for an extension of
discovery to afford Camiolo yet another chance to obtain the confidential
grand jury transcripts. We are mindful, however, of the Supreme Court’s
instruction in United States v. Sells Eng’g, Inc., 463 U.S. 418, 431
(1983), that the need for access in a civil action to the storehouse of
evidence compiled by a grand jury “is ordinarily nothing more than a
matter of saving time and expense” because “in most cases, the same
evidence that could be obtained from the grand jury will be available
through ordinary discovery or other routine avenues of investigation.” Id.
Thus, we note that in ruling on an eleventh hour request for an
extension of discovery to pursue state grand jury matter, a district court
may consider not only the nature of the evidence sought, but also the
extent of the moving party’s efforts to utilize ordinary discovery to obtain
the desired evidence and the degree to which these efforts were
unfruitful. Noticeably absent from Camiolo’s motion was any description
of either the discovery efforts he had taken or an explanation as to why
his efforts were nonproductive.
                              24


supervising judge of the state grand jury as a mere
bystander in interest. Because we believe that any
prejudice here results solely from Camiolo’s failure to follow
both federal and state procedures, we decline to afford him
another opportunity to correct his past mistakes.
IV.   Enforceability of the Release Between Camiolo and
      State Farm
  Camiolo argues that the District Court erred in granting
summary judgment for the State Farm defendants. He
contends that the District Court’s conclusion that the
release was enforceable and barred his claims was reached
without any “legal analysis of the terms of the release.” He
submits that an “examination of [the] actual wording of the
Release readily reveals that it does not ‘on its face’ preclude
anything but claims relating to State Farm’s pre-settlement
handling of Camiolo’s property damage claim.” We disagree.
  We have considered the language of the release, mindful
that
      A long line of Pennsylvania cases has held that a
      release covers only those matters which may be fairly
      said to have been within the contemplation of the
      parties when the release was given. Accordingly, the
      general words of the release will not be construed so as
      to bar the enforcement of a claim which has not
      accrued at the date of the release.
Restifo v. McDonald, 230 A.2d 199, 201 (Pa. 1967) (citations
omitted). Thus, under Pennsylvania law, releases must be
strictly construed “so as to avoid the ever present
possibility” of overreaching. Id. at 201. This does not mean,
however, that parties are precluded from contracting for the
release of claims which have not accrued, “for ‘[i]t is well
settled that where the terms of a release and the facts and
circumstances existing at the time of its execution indicate
the parties had in mind a general settlement of accounts,
the release will be given effect according to its terms.’ ” Id.
at 202 (quoting Brill’s Estate, 12 A.2d 50, 52 (Pa. 1940));
see also Buttermore v. Aliquippa Hospital, 561 A.2d 733,
735 (Pa. 1989) (“Parties with possible claims may settle
their differences upon such terms as are suitable to
them.”).
                              25


   In interpreting a release, a court must be mindful that
Pennsylvania’s “general rule . . . is that the intention of the
parties must govern, but this intention must be gathered
from the language of the release.” Three Rivers Motors Co.
v. Ford Motor Co., 522 F.2d 885, 892 (3d Cir. 1975).
Accordingly, “the effect of a release is to be determined by
the ordinary meaning of its language.” Republic Ins. Co. v.
Davis Systems of Pittsburgh South, Inc., 670 A.2d 614, 615
(Pa. 1995).
  Here, the release is indeed broad, discharging not only
Camiolo’s property damage and breach of contract claims,
but also “extra-contractual damages and claims.” The term
“extra-contractual damages and claims” was not limited to
a bad faith claim, which is typically initiated by an insured
against an insurer who has disputed that a loss is covered
by its policy. See 42 Pa.C.S.A. § 8371. Instead the term
“extra-contractual damages and claims” as defined by the
release is sweeping, encompassing claims
    for personal injury and emotional distress, and for any
    damages which may develop at some time in the
    future, and for any damages relating to the claims
    handling in connection with this matter, including
    claims for bad faith, and for any and all unforeseen
    developments arising out of the incident[.]
  By specifically discharging any claims for “personal injury
and emotional distress,” the release barred Camiolo’s state
law claims alleging false arrest, false imprisonment, assault
and battery, and intentional and negligent infliction of
emotional distress. His claims of bad faith under 42
Pa.C.S.A. § 8371 and violation of the Unfair Trade Practices
and Consumer Protection law are similarly barred by the
specific release of “any damages relating to the claims
handling in connection with this matter.”
  Because the release explicitly discharges causes of action
“relating to the claims handling in connection with this
matter,” it also precluded Camiolo’s RICO claim, which was
based on State Farm’s continued dispute of coverage “by
having Paul Camiolo indicted for insurance fraud in an
attempt to have the consideration paid for the release
returned via a criminal case[.]” The language releasing
                             26


claims “for any damages which may develop at some time
in the future” and “for any and all unforeseen developments
arising out of the [fire]” also precluded Camiolo’s § 1983
claim, which alleged constitutional violations based on
allegedly unreasonable investigations which led to
Camiolo’s arrest and detention.
   Camiolo argues that the release cannot bar his RICO,
civil rights and state law claims against State Farm because
those causes of action did not accrue until several months
after the settlement of his insurance action, when he was
arrested and detained pending trial. He relies on the
principle set forth in Restifo that “[a] release will not be
construed so as to bar the enforcement of a claim which
has not accrued at the date of the release.” 230 A.2d at
201. He fails to recognize, however, that while a release of
this nature is disfavored, it is not precluded as a matter of
law. Restifo, 230 A.2d at 202 (recognizing that a release
indicating that the “parties had in mind a general
settlement of accounts . . . will be given effect according to
its terms”). Here, there is no need to construe the release
because its plain language indicates an intent to effect a
global release, settling all accounts between the parties.
This very point was acknowledged by Camiolo in his brief
submitted to the District Court in opposition to the
summary judgment motion in which he declared that he
“entered into the release intending to obtain his peace. He
wanted an end to his litigation with State Farm and move
on with his life.” The release’s very terms accomplish that
goal, providing for the discharge of not only claims for “any
damages which may develop at some time in the future,”
but also claims “for any and all unforeseen developments
arising out of the incident referred to above[.]”
  Camiolo further contends that the release cannot be
interpreted as a bar to his claims in this action because a
release under Restifo may preclude “only those matters
which may fairly be said to have been within the
contemplation of the parties when the release was given.”
230 A.2d at 201. He points out that his arrest and
detention did not occur until several months after he
executed the release. This argument is not persuasive. As
the District Court observed, Camiolo knew that he was
                                   27


under investigation by the grand jury when he executed the
release, and he settled the initial suit so that the proceeds
would be available to finance his defense in the criminal
case. Despite these known circumstances, the parties
inserted no limiting language into the release nor did they
provide any exceptions.12 Instead, the release included a
broad provision discharging “any and all actions, causes of
actions, claims, demands or damages . . . and for any
damages which may develop at some time in the future,
and . . . for any and all unforeseen developments arising
out of ” the fire. The breadth of this language compels the
conclusion that Camiolo, who was represented by counsel,
intended to settle not only his pending civil suit but all
other possible claims against State Farm. Accordingly, we
will not disturb the District Court’s March 28, 2001 order
granting summary judgment in favor of the State Farm
defendants.
V.   Camiolo’s § 1983 Claim of Malicious Prosecution
   Camiolo also contends that the District Court erred by
granting summary judgment on his civil rights claim in
favor of the municipal and Trooper Investigative Services
defendants. Although Camiolo failed to specifically identify
before the District Court the constitutional right which was
allegedly infringed, he explains in his brief filed with this
court that the “essence of ” his § 1983 claim “is that he was
wrongfully arrested and wrongfully prosecuted on charges
of the arson murder of this parents . . . and wrongfully
imprisoned for ten months[.]” He further acknowledges that
his claim, while not “specifically denominate[d]” as such, is
one of “malicious prosecution.”
  In Estate of Smith v. Marasco, this Court acknowledged
that in a § 1983 malicious prosecution claim, a plaintiff
must show that:
     (1) the defendant initiated a criminal proceeding; (2)
     the criminal proceeding ended in plaintiff ’s favor; (3)
     the proceeding was initiated without probable cause;

12. Noticeably absent from Camiolo’s argument is the assertion that his
right to proceed in this matter was preserved by any specific language in
the body of the release.
                              28


    (4) the defendants acted maliciously or for a purpose
    other than bringing the plaintiff to justice; and (5) the
    plaintiff suffered deprivation of liberty consistent with
    the concept of seizure as a consequence of a legal
    proceeding.
318 F.3d 497, 521 (3d Cir. 2003). Probable cause means
“facts and circumstances . . . that are sufficient to warrant
a prudent person, or one of reasonable caution, in
believing, in the circumstances shown, that the suspect has
committed, is committing, or is about to commit an
offense.” Michigan v. DeFillippo, 443 U.S. 31, 37 (1979). In
Rose v. Bartle, 871 F.2d 331, 353 (3d Cir. 1989), we stated
that “a grand jury indictment or presentment constitutes
prima facie evidence of probable cause to prosecute, but
that this prima facie evidence may be rebutted by evidence
that the presentment was procured by fraud, perjury or
other corrupt means.”
  Here, as the District Court recognized, the presentment
constituted prima facie evidence of probable cause. Indeed,
review of the presentment confirms that there were ample
facts to support a finding of probable cause. While Camiolo
may argue that he has rebutted this prima facie evidence
by pointing out that exculpatory evidence was not
presented to the grand jury, that position is not persuasive
for two reasons. First, it is inaccurate; Agent Avato testified
before the grand jury that he was of the opinion that the
cause of the fire was accidental. Second, Camiolo’s
argument ignores Supreme Court precedent recognizing
that courts have no authority to prescribe a rule which
would require a prosecutor to present exculpatory evidence
to a grand jury. See United States v. Williams, 504 U.S. 36,
51 (1992).
   The record in this case is simply devoid of evidence that
would support Camiolo’s theory that the presentment was
procured by fraud, perjury or other corrupt means. At
most, the record reflects that some of the defendants
changed their opinions as to the cause and origin of the fire
after considering additional evidence. This change of
opinion, without more, is indicative of neither fraud nor
perjury. Because Camiolo did not demonstrate that he was
prosecuted without probable cause, the District Court
                                   29


appropriately concluded that his § 1983 malicious
prosecution claim could not survive summary judgment.13
VI.   Camiolo’s RICO Claims
   Count I of Camiolo’s complaint is a RICO claim against
all of the defendants, alleging that “[a]ll defendants herein
acted and/or failed to act in participation of and in
furtherance of an association-in-fact, the activities of which
. . . were intended to and did, in fact, affect interstate
commerce.” The racketeering activity alleged was mail and
wire fraud, see 18 U.S.C. §§ 1341, 1343. After discovery
closed, the remaining defendants filed summary judgment
motions. On February 2, 2002, the District Court granted
summary judgment for those defendants on Camiolo’s RICO
claim. Although Camiolo did not specify the statutory basis
for his RICO claim, the District Court discerned that his
allegations were consistent with a claim under 18 U.S.C.
§ 1962(c). It concluded that summary judgment was
warranted because Camiolo had failed to make any
distinction between the wrongdoers and the association in
fact enterprise required under § 1962(c). In addition, the
Court observed that there was nothing “in the record to
show that telephone conversations and mailings among the
defendants were other than appropriate communication
related to legitimate insurance and criminal investigations.”
In the absence of any evidence of the predicate acts of mail
and wire fraud to constitute a pattern of racketeering
activity, the District Court concluded that Camiolo’s RICO
claim could not survive summary judgment.
  On appeal, Camiolo contends that the District Court

13. Furthermore, under Monell v. New York City, 436 U.S. 658, 691
(1978), liability under § 1983 for a constitutional deprivation may attach
to Upper Moreland Township only if the municipality itself caused the
violation. Accordingly, there must be “a direct causal link between a
municipal policy or custom and the alleged constitutional deprivation,”
City of Canton v. Harris, 489 U.S. 378, 385 (1989), such that the
municipality was the “moving force” behind the constitutional
deprivation alleged. Board of the County Commissioners of Bryan County
v. Brown, 520 U.S. 397, 404 (1997). This record is devoid of any
evidence that Upper Moreland Township had a custom or policy that
would have caused Camiolo’s violation.
                              30


erred in granting the defendants’ summary judgment
motions, asserting that he satisfied the distinctiveness
requirement because the enterprise is “an ‘association-in-
fact’ comprised of all the named defendants, both corporate
and individual.” With respect to the pattern of racketeering
activity, Camiolo contends that the District Court failed to
recognize that innocent mailings can satisfy the mailing
requirement.
  Section 1962(c) of the RICO statute provides that
    It shall be unlawful for any person employed by or
    associated with any enterprise engaged in, or the
    activities of which affect, interstate or foreign
    commerce, to conduct or participate, directly or
    indirectly, in the conduct of such enterprise’s affairs
    through a pattern of racketeering activity[.]
18 U.S.C. § 1962(c). In Sedima, S.P.R.L. v. Imrex Co., 473
U.S. 479, 496 (1985), the Supreme Court instructed that a
“violation of § 1962(c) . . . requires (1) conduct (2) of an
enterprise (3) through a pattern (4) of racketeering activity.”
Racketeering activity includes “any act which is indictable”
under several provisions of the federal crimes code,
including mail and wire fraud under 18 U.S.C. §§ 1341,
1343. 18 U.S.C. § 1961(1). A pattern of racketeering activity
“requires at least two acts of rackeetering activity[.]” Id.
§ 1961(5).
  Because Camiolo contends that the racketeering activity
here was mail and wire fraud, he was required to produce
evidence that there was a “scheme or artifice to defraud.”
See 18 U.S.C. §§ 1341, 1343. While innocent mailings or
wire    communications      may    supply     the   necessary
communication element for these criminal offenses, there
must be “ ‘some sort of fraudulent misrepresentations or
omissions reasonably calculated to deceive persons of
ordinary prudence and comprehension.’ ” Kehr Packages,
Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1415 (3d Cir. 1991)
(quoting United States v. Pearlstein, 576 F.2d 531, 535 (3d
Cir. 1978)). As the Kehr majority explained, the “scheme
need not involve affirmative misrepresentation, but the
statutory term ‘defraud’ usually signifies ‘the deprivation of
something of value by trick, deceit, chicane or
                                   31


overreaching.’ ” 926 F.2d at 1415 (quoting McNally v. United
States, 483 U.S. 350, 358 (1987) (internal quotation marks
and citation omitted)).
  Against this backdrop, it is plain that the District Court’s
grant of summary judgment on Camiolo’s RICO claim was
warranted. The record is devoid of any evidence suggesting
that there was a scheme to defraud or to deprive Camiolo
of something by trick or deceit. Rather, there was a
justifiable dispute between an insured and an insurer as to
whether a loss caused by a fire was covered by the policy
and a legitimate investigation by law enforcement officials
into the cause and origin of the fire.
   In the absence of some evidence to support a scheme to
defraud, the District Court properly granted summary
judgment for defendants.14 This result is consistent with
Kehr Packages, which dismissed plaintiff ’s RICO claim
because the allegations of fraud (1) were simply “normal
business communications” which “contain[ed] no deceptive
elements,” and (2) amounted to a breach of contract but did

14. Although the District Court did not address whether Camiolo had
standing to bring a RICO claim, it is doubtful that he did. In Sedima, the
Supreme Court instructed that a RICO plaintiff “only has standing if,
and can only recover to the extent that, he has been injured in his
business or property by the conduct constituting the violation.” 473 U.S.
at 496; see also 18 U.S.C. § 1964(c) (creating civil remedy for “[a]ny
person injured in his business or property by reason of a violation of
section 1962 of this chapter may sue”) (emphasis added). No such injury
has been alleged. The complaint avers that the pattern of racketeering
activities “inflicted harm” and his brief filed with the District Court in
opposition to summary judgment explained that the association-in-fact
was “designed to . . . deprive the plaintiff of the proceeds of the
insurance policy on the Camiolo residence[.]” This allegation of financial
loss is not supported by the record inasmuch as he was paid $240,000
in exchange for the release. Although Camiolo’s submissions to this
court dwell on emotional injury he claims to have sustained as a result
of his prosecution and detention, such injury is not a basis for standing
under RICO. Gentry v. Resolution Trust Corp., 937 F.2d 899, 918-19 (3d
Cir. 1991) (declaring that “RICO plaintiff may recover damages for harm
to business and property only, not physical and emotional injuries”).
                                 32


not contain any “deception that would bring it within the
purview of the mail fraud statute.” 926 F.2d at 1416-17.15
VII.   Conclusion
  The District Court appropriately granted summary
judgment for the defendants on Camiolo’s RICO and § 1983
claims. While the District Court erred in conducting an in
camera review of the testimony from the county
investigating grand jury, it appropriately denied Camiolo’s
request for access to the materials. We will affirm the
orders of the District Court granting summary judgment for
the defendants.

A True Copy:
        Teste:

                      Clerk of the United States Court of Appeals
                                  for the Third Circuit




15. We need not address the distinctiveness issue inasmuch as we have
determined that evidence of fraud was lacking.